Citation Nr: 0906989	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1958 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. By a December 2005 decision, the RO denied the Veteran's 
service connection claim for degenerative disc disease, 
cervical spine. 

2. Evidence received since the December 2005 decision does 
not raise a reasonable possibility of substantiating the 
claim and by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim. 


CONCLUSIONS OF LAW

1. The December 2005 RO decision is final. 38 U.S.C.A. § 7103 
(West 2002). 

2. New and material evidence has not been received to reopen 
the Veteran's service connection claim for degenerative disc 
disease, cervical spine. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in April 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Of note, 38 C.F.R. § 3.159 has been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the Veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the April 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate service connection claims and what evidence 
would substantiate his petition to reopen a previously denied 
claim, (including notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials of service connection for degenerative disc 
disease, cervical spine). The letter also specified what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and of the 
need for him to advise VA of or submit any further evidence 
that pertains to his claim. The April 2006 letter sent to the 
Veteran meets the requirements of Kent. 

The April 2006 letter did not provide notice of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). However, the claims of an increased rating and 
earlier effective date are downstream issues from the service 
connection claim. Grantham v. Brown, 114 F.3d 1156 (1997). 
VA's General Counsel has held that no VCAA notice is required 
for such downstream issues, and that a Court decision 
suggesting otherwise was not binding precedent. VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002). The Board is bound by the 
General Counsel's opinion. 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 (May 5, 2004).

VA also has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records and VA treatment records are associated with the 
claims file. The Veteran was not afforded a VA examination. 
Because the Veteran's application to reopen his claim is 
presently denied, VA's duty to assist has not attached and 
there is no basis upon which to direct a medical examination. 
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach).

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.



Analysis

The Veteran seeks to reopen his service connection claim for 
degenerative disc disease, cervical spine. Because new and 
material evidence has not been received, the petition to 
reopen will be denied. 

In a December 2005 decision, the RO denied the Veteran's 
claims of service connection for degenerative disc disease, 
cervical spine. This decision is final. 38 U.S.C.A. § 7103. 
The Veteran filed a February 2006 petition to reopen the 
claim for new and material evidence. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In December 2005, the RO denied the claims because there was 
no medical evidence linking any cervical spine disability to 
any incident of his active service. 

Since this decision, the Veteran submitted internet medical 
articles concerning degenerative disc disease of the cervical 
spine and previously considered service treatment records. 
However, because the last prior denial was for lack of an in-
service event, the information provided by the internet 
websites is not relevant to this inquiry. Medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998). The 
articles in question fail to apply the specific facts as are 
present in this matter and thus do not meet the standards of 
Wallin.

The Veteran also submitted a January 2007 statement 
contending that his shoulder and neck medical diagnoses 
during active service were inadequate. It is well-established 
that laypersons, such as the Veteran, are not qualified to 
render medical opinions regarding the accuracy of medical 
diagnoses, and his opinion is entitled to no weight. Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). While the Veteran's 
observations are competent lay evidence, they are not 
competent medical evidence. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). Thus, the Veteran's statement regarding the 
accuracy of medical diagnoses within his service treatment 
records is not competent medical evidence. Since there is no 
competent medical evidence establishing an in-service event, 
injury, or disease relating to the cervical spine, the Board 
finds that new and material evidence has not been submitted.

As new and material evidence has not been received, the 
petition to reopen the service connection claim for 
degenerative disc disease, cervical spine is denied. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 








ORDER

The petition to reopen the claim of service connection for 
degenerative disc disease, cervical spine is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


